MCFADDEN, Judge,
concurring fully and specially.
I concur fully but reluctantly. I write separately to acknowledge the practical consequences of our decision.
We have rejected Dr. Laskar’s argument for a bright line between tenure litigation involving private institutions and such litigation involving public institutions. When such litigation involves private institutions, Dr. Laskar argues, tenure rights are enforceable in contract actions. See Moffie v. Oglethorpe Univ., 186 Ga. App. 328, 329 (367 SE2d 112) (1988). When such disputes involve public institutions, he argues, the proper procedure is certiorari from superior court pursuant to OCGA § 5-4-1 et seq.
Instead we have held that, as to public institutions, the available procedure turns on a close — and costly — examination of the institution’s procedures. Such an examination will need to be performed anew of the procedures at each public institution where such a dispute arises. Indeed if Georgia Tech has revised its procedures when it next faces such a dispute, its procedures will then need to be reexamined.
The people of Georgia would, in my opinion, be well served by a comprehensive undertaking to secure “the just, speedy and inexpensive determination” of actions arguably within the appellate and certiorari jurisdiction of our state and superior courts. See OCGA § 9-11-1. But such an undertaking falls within the competence and authority of the General Assembly.
Samuel S. Olens, Attorney General, Julia B. Anderson, Senior Assistant Attorney General, for appellee.